Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 1 of 13 Pageid#: 414




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

REBA MYERS and DAVID EDWARD     )
MYERS,                          )
                                )                    Civil Action No. 5:20-cv-00068
     Plaintiffs,                )
                                )                    By: Elizabeth K. Dillon
v.                              )                        United States District Judge
                                )
CHAD F. WOLF, ACTING SECRETARY, )
DEPARTMENT OF HOMELAND          )
SECURITY and UNITED STATES OF   )
AMERICA,                        )
                                )
     Defendants.                )

                                 MEMORANDUM OPINION

       This case is before the court on defendants’ motion to dismiss for lack of jurisdiction

(Dkt. No. 8) and plaintiffs’ motion for leave to file a first amended complaint (Dkt. No. 14).

These motions have been fully briefed and are ripe for resolution. For the reasons stated below,

the court will deny leave to amend and grant the motion to dismiss.

                                       I. BACKGROUND

       Plaintiffs Reba Myers and David Edward Myers were sole shareholders, owners, and

operators of Demcorp, LLC, which did business as the Dollar Stretcher in Winchester, Virginia.

(Compl. 4, Dkt. No. 1.) The Dollar Stretcher sold a variety of items including cigarettes. (Id.)

Demcorp, LLC was dissolved, and on April 1, 2015, Demcorp’s inventory and assets were sold

or transferred to the Welltown Group, Inc. (Defs.’ Br. 4, Dkt. No. 17; Agreement in Crim. Case,

Dkt. No. 17-1.) Ms. Myers was a board member of the Welltown Group, but the Myerses had no

ownership interest in the company. (Defs.’ Br. 4, Dkt. No. 17.)
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 2 of 13 Pageid#: 415




         In 2015, federal law enforcement officers investigated the alleged trafficking of

contraband cigarettes, which officers believed individuals were purchasing in Virginia and

reselling in New York in a scheme to avoid taxes. (Id.) On August 17, 2015, law enforcement

officers applied for and obtained multiple warrants: (1) one warrant issued by the Western

District of Virginia to search and seize specific items from the Dollar Stretcher, including

cigarette related packaging items (“the search warrant”); and (2) eleven seizure warrants for civil

forfeiture issued by the Northern District of West Virginia, including a warrant to seize all

cigarette inventory from the Dollar Stretcher for civil forfeiture (“the forfeiture warrant”). 1 (Id.

at 4–5; Dkt. Nos. 18 at 3, 18-2, 18-3.) The search warrant did not specifically provide for the

seizure of cigarettes, but the forfeiture warrant provided for the seizure of cigarettes. All twelve

warrants were placed under seal. (Plfs.’ Br. 4, Dkt. No. 18.)

         On August 18, 2015, law enforcement officers executed the search on the Dollar

Stretcher. (Compl. 5; Search Warrant 26, Dkt. No. 9-1.) Officers seized four pallets of

cigarettes and related packaging items. The four pallets contained approximately 1,560 cartons

of cigarettes. (Compl. 5) All of the seized cigarettes and packaging were marked with valid

Virginia tax stamps. (Id. at 6.) According to the Myerses, the fair market value of the cigarettes

was approximately $100,000. (Id.)

         In April 2017, Ms. Myers pleaded guilty to felony tax evasion in the Northern District of

West Virginia, and the court sentenced her to a year and one day of imprisonment. (Tax Evasion

J., Dkt. No. 9-3.) In addition, the Dollar Stretcher closed and Ms. Myers lost her license to sell

cigarettes. (Defs.’ Br. 3, Dkt. No. 9; Dkt. No. 9-4.)



         1
           According to the Myerses, at the time they filed their response to the government’s Motion to Dismiss
(Dkt. 9), the Myerses were only aware of two civil seizure warrants. Since that time, an additional nine related civil
seizure warrants have been identified and unsealed. (Dkt. No. 18 at 4 n.3.)

                                                          2
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 3 of 13 Pageid#: 416




       On October 3, 2017, an indictment was filed in the Northern District of West Virginia

charging Reba Myers and others with conspiracy to evade tobacco taxes and trafficking in

contraband cigarettes. (Compl. 6; Dkt. No. 9-5.) Plaintiff David Edward Myers was not charged

in the indictment. (Id.) The indictment included a forfeiture notice identifying the cigarettes for

forfeiture upon conviction, and the government held the cigarettes for use as evidence at Ms.

Myers’s trial. (Defs.’ Br. 3, Dkt. No. 9; Dkt. No. 9-5.) During the criminal proceeding, the

Myerses agreed that “the inventory and other assets of Demcorp, Inc., including cigarettes, were

transferred on April 1, 2015 to the Welltown Group, Inc.” (Dkt. No. 17-1 at 2.) In addition, Ms.

Myers filed a motion to suppress the cigarettes as evidence and a motion for a Franks hearing,

which the court denied. (Dkt. No. 17-2; Oral Order, United State v. Myers, ECF No. 249, No.

3:17-CR-70 (N.D.W. Va. Filed May 8, 2018).) “Myers never filed a motion under Federal Rule

of Criminal Procedure 41(g) for the return of the cigarettes after seizure.” (Defs.’ Br. 4, Dkt. No.

9.)

       In November 2018, the Northern District of West Virginia held a jury trial on the

contraband cigarette charges. (Compl. 6; Defs.’ Br. 4, Dkt. No. 9.) The government used the

seized cigarettes as evidence. (Defs.’ Br. 4, Dkt. No. 9.) The proceeding resulted in a mistrial

and dismissal of the case with prejudice, as well as an acquittal for Ms. Myers. (Id.; Compl. 6.)

       On October 28, 2019, the government notified Ms. Myers that it was not seeking

forfeiture of the four palettes of cigarettes that it seized from the Dollar Stretcher. (Compl. at 8.)

According to the government, Customs and Border Patrol again sent letters to Ms. Myers in

April 2020 seeking information on how to return the cigarettes to Myers. (Defs.’ Br. 4.)

However, Myers refused to accept the cigarettes. The Myerses argue, and the government does

not dispute, that the shelf-life of an unopened pack of cigarettes is approximately 12 months.



                                                  3
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 4 of 13 Pageid#: 417




(Compl. 8; Defs.’ Br. 3–4.) Therefore, by fall 2019, the seized cigarettes were “at least five

years old, [we]re stale, and c[ould not] be sold.” (Compl. 7.)

       On November 22, 2019, Ms. Myers filed an administrative tort claim with the

Department of Homeland Security for the damage caused to her property. (Compl. 8; Dkt. No.

9-4.) On April 14, 2020, the Department of Homeland Security denied Ms. Myers’s

administrative claim. (Compl. 8; Dkt. No. 9-7.)

       On October 13, 2020, Ms. Myers, along with Mr. Myers, filed this suit against the

government and the Acting Secretary of the Department of Homeland Security. Pursuant to the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671–80, plaintiffs seek relief in the

amount of the fair market value of the seized cigarettes, plus costs and fees. (Id. at 9.)

       On February 17, 2021, defendants filed a motion to dismiss for lack of subject matter

jurisdiction. (Mot. to Dismiss, Dkt. No. 8.) The government argues that it is immune from suit

because the Myerses’ claim is barred by the detention of goods exception in § 2680(c). (Defs.’

Br. 5, Dkt. No. 9.) The Myerses disagree, arguing that a provision re-waiving sovereign

immunity is applicable. (Pls.’ Br., Dkt. No. 10.)

       On April 14, 2021, plaintiffs filed a motion for leave to amend their complaint based on

new information they obtained from the defendants’ motion to dismiss. (Mot. to Amend, Dkt.

No. 14.) Specifically, plaintiffs seek to add four new Bivens claims against four new defendants:

(1) Special Agent Julius Grady; (2) Special Agent Sara Brady; (3) Special Agent Dennis

Scheffel; and (4) John Doe(s), all employed by Homeland Security Investigations and sued in

their individual capacities. (Dkt. No. 14-2.) On June 1, 2021, after an extension of time to file,

the government filed a response in opposition to the motion for leave to amend. (Dkt. No. 17.)




                                                  4
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 5 of 13 Pageid#: 418




                                           II. DISCUSSION

A. Motion for Leave to Amend

        1. Standard of Review

        Federal Rule of Civil Procedure 15(a) provides that “a party may amend its pleading once

as a matter of course within . . . 21 days after serving it, or . . . if the pleading is one to which a

responsive pleading is required, 21 days after service of a responsive pleading . . . .” “In all other

cases, a party may amend its pleading only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. Pro. 15(a)(2). Moreover, “[t]he court should freely give leave when

justice so requires.” Id. “[T]he grant or denial of an opportunity to amend is within the

discretion of the District Court.” Foman v. Davis, 371 U.S. 178, 182 (1962). Reasons to deny

leave to amend include “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of amendment.” Id.

        “A proposed amendment is futile when it is ‘clearly insufficient or frivolous on its face.’”

Just Puppies, Inc. v. Frosh, 457 F. Supp. 3d 497, 508 (D. Md. 2020) (quoting Save Our Sound

OBX, Inc. v. N.C. Dep’t of Transp., 914 F.3d 213, 2228 (4th Cir. 2019) (quoting Johnson v.

Oroweat Foods Co., 785 F.2d 503, 510 (4th Cir. 1986))). “A proposed amendment is also futile

if the complaint, as amended, fails to state a claim upon which relief could be granted.” Id.

(citing Save Our Sound OBX, 914 F.3d at 228). “Thus, a court may disallow amendment where

‘the new claim would not have survived a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6).’” Id. (quoting Davison v. Randall, 912 F.3d 666, 690 (4th Cir. 2019))

(citing Martin v. Duffy, 858 F.3d 239, 247–48 (4th Cir. 2017); U.S. Airline Pilots Ass’n v.

Awappa, LLC, 615 F.3d 312, 320 (4th Cir. 2010)). To survive a motion under Rule 12(b)(6), a



                                                    5
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 6 of 13 Pageid#: 419




complaint must contain facts sufficient to “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662,

687–80 (2009).

         At issue in this case is whether the Myerses’ amendment would be futile. The Myerses

seek to add Bivens claims against individual officers who swore out affidavits in support of the

search and seizure warrants or participated in the search or seizure of cigarettes from the Dollar

Stretcher. (Dkt. No. 14-2 at 15.) Specifically, the Myerses seek to add the following Fourth

Amendment claims: (1) an officer’s affidavit in support of the seizure warrants contained false

statements and mischaracterized the appropriate legal standard; (2) officers seized the Myerses’

property as substitute assets prior to filing criminal charges in violation of 28 U.S.C. § 2461(c);

(3) officers lacked legal authority to hold the cigarettes after abandoning forfeiture; and (4)

officers acted contrary to law by restraining substitute assets prior to trial. (Id. at 15–16.) The

government argues, among other things 2, that addition of these Bivens claims would be futile

because the claims are an improper extension of the Bivens remedy. (Dkt. No. 17 at 7–13.)

         2. Bivens Remedy Unavailable

         “A Bivens action is a judicially created damages remedy designed to vindicate violations

of constitutional rights by federal actors.” Hall v. Clinton, 235 F.3d 202, 204 (4th Cir. 2000)

(citing Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 395–97

(1971)). To determine whether a Bivens claim may proceed, the court must evaluate: (1)

whether the claims are presented in a new Bivens context; and (2) if so, whether “special factors”

counsel hesitation in extending the Bivens remedy. Annappareddy v. Pascale, 996 F.3d 120, 130


         2
          The government also argues that the Myerses lack standing to bring any of their FTCA or Bivens claims
because the Myerses did not own the cigarettes at issue. (Defs.’ Br. 3, Dkt. No. 17.) Given the court’s dismissal of
the FTCA claims for lack of jurisdiction and the court’s finding that the Bivens claims would be futile, it is not
necessary to resolve the standing issue.

                                                          6
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 7 of 13 Pageid#: 420




(4th Cir. 2021) (citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017)). The Supreme Court has

allowed the Bivens remedy in only three contexts: (1) a Fourth Amendment violation related to

use of unreasonable force during warrantless search and seizure, Bivens, 403 U.S. at 396–97; (2)

a violation of equal protection component of Fifth Amendment Due Process Clause, Davis v.

Passman, 442 U.S. 228, 248–49 (1979); and (3) a violation of Eighth Amendment Cruel and

Unusual Punishments Clause, Carlson v. Green, 446 U.S. 14, 17–19 (1980). Annappareddy, 996

F.3d at 133. Expanding the Bivens remedy to situations outside these three contexts is a

disfavored judicial activity. Id. (citing Earle v. Shreves, 990 F.3d 774, 778 (4th Cir. 2021)

(quoting Abbassi, 137 S. Ct. at 1857)).

       In Annappareddy, the Fourth Circuit evaluated whether the Bivens remedy is available

“where investigators and prosecutors allegedly participated together in a long-running scheme to

fabricate and destroy evidence during a criminal investigation and prosecution,” including

providing false statements in applying for a warrant. Id. at 127, 134. The court found that

extending the Bivens remedy to a Fourth Amendment violation involving a warrant would

present a new context. Id. at 135. The court reasoned that, “although Bivens, too, was a Fourth

Amendment case, ‘[c]ourts do not define a Bivens cause of action at the level of the Fourth

Amendment or even at the level of the unreasonable-searches-and-seizures clause.’” Id.

(quoting Cantú v. Moody, 933 F.3d 414, 422 (5th Cir. 2019)). Rather, “[w]hat Bivens involved

was the Fourth Amendment right to be free of unreasonable warrantless searches and seizures;

[and Annappareddy], by contrast, involves searches and a seizure conducted with a warrant.” Id.

Because “the Fourth Amendment sharply distinguishes between with-warrant and warrantless

searches” the court reasoned that the claims in Annappareddy presented a new context. Id. The

Fourth Circuit also found “it significant that the search warrants in [Annappareddy] ran against



                                                 7
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 8 of 13 Pageid#: 421




[a] corporate entity . . . and not the plaintiff himself.” Id. at 136. “There appear to be no cases –

in the Supreme Court or any other court – approving a Bivens claim for acts taken against a

corporate entity . . . [likely because] [s]uch a claim might well raise complex issues not at issue

in Bivens.” Id. at 137 (citing Cf. Life Savers Concepts Ass’n of Cal. v. Wynar, 387 F. Supp. 3d

989, 998–99 (N.D. Cal. 2019)).

       With regard to the second prong of the Bivens analysis, “[t]he focus of the special-factors

inquiry is ‘whether the Judiciary is well suited, absent congressional action or instruction, to

consider and weigh the costs and benefits of allowing a damages action to proceed.’” Id.

(quoting Earle, 990 F.3d at 779 (quoting Abbasi, 137 S. Ct. at 1858)). “[T]he decision to

recognize a damages remedy requires an assessment of its impact on governmental operations

systemwide.” Abbasi, 137 S. Ct. 1843, 1858 (2017). “Those matters include the burdens on

Government employees who are sued personally, as well as the projected costs and consequences

to the Government itself when the tort and monetary liability mechanisms of the legal system are

used to bring about the proper formulation and implementation of public policies.” Id. For

example, Fourth Amendment claims that require courts to interfere in the executive branch’s

investigative and prosecutorial functions counsel hesitation in extension of the Bivens remedy.

Annappareddy, 996 F.3d at 137. In addition, “if there is an alternative remedial structure present

in a certain case, that alone may limit the power of the Judiciary to infer a new Bivens cause of

action.” Abbasi, 137 S. Ct. 1843, 1858 (2017).

       Here, the Fourth Amendment Bivens claims that the Myerses seek to add are like those in

Annappareddy. The Myerses’ Bivens claims all arise out of officers’ search and seizure of

cigarettes pursuant to a warrant, and the subsequent restraint of that property. As the Fourth

Circuit held in Annappareddy, a Fourth Amendment violation involving a search or seizure



                                                  8
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 9 of 13 Pageid#: 422




pursuant to a warrant presents a new Bivens context. The Myerses argue that their case is

distinct from Annappareddy because it involves a challenge to the warrantless seizure of

property after forfeiture was abandoned. (Dkt. No. 18 at 11.) However, this argument is

unpersuasive. The cigarettes at issue were seized pursuant to a warrant; thus, even if officers

continued to hold the cigarettes after forfeiture was abandoned, this case presents a new context

in which to apply the Bivens remedy. Moreover, as in Annappareddy, the forfeiture warrants in

this case were issued against Welltown Group, Inc., not the Myerses, which further suggests that

the claims present a new Bivens context.

         In addition, special factors counsel against extension of the Bivens remedy in this case.

First, alternative remedies exist. Ms. Myers filed a motion to suppress the cigarette evidence and

moved for a Franks hearing during her criminal case. (Dkt. No. 17 at 11.) The court denied

those motions. (Id. (citing United State v. Myers, ECF No. 249, No. 3:17-CR-70 (N.D.W. Va.

Filed May 8, 2018)).) The Myeres correctly note that neither the motion to suppress nor the

Franks hearing could have resulted in return of the cigarettes to the Myerses. However, so long

as a plaintiff has “an avenue for some redress,” an alternative remedy can preclude a Bivens

claim. 3 Corr. Servs. Corp. v. Malesko, 534 U.S. 534 U.S. 61, 69 (2001). Second, as in

Annappareddy, the Myerses’ Fourth Amendment claims involve inquiry into officers’ decisions

to seek warrants and seize assets for forfeiture and evidentiary purposes. Such inquiry may

require courts to interfere in the executive branch’s investigative and prosecutorial functions,

which weighs against expansion of the Bivens remedy. Therefore, the court will deny the


         3
           The government also argues that the Myerses could have filed a motion pursuant to Federal Rule of
Criminal Procedure 41(g) for return of the cigarettes if unlawfully seized. The Myerses disagree, arguing that a
Rule 41 motion is unavailable while civil forfeiture is pending. (Dkt. No. 18 at 11 (citing United States v. Eubanks,
169 F.3d 672, 674 (11th Cir. 1999); United States v. Fitzen, 80 F.3d 387, 389 (9th Cir. 1996)).) The record is
unclear as to when the government abandoned civil forfeiture and, thus, whether the Myerses could have pursued a
Rule 41 motion. (Dkt. No. 9 (“once forfeiture for purposes of substitute assets was abandoned, the Government
continued to hold the cigarettes for use as evidence”).)

                                                          9
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 10 of 13 Pageid#: 423




Myerses’ motion to amend the complaint because the Bivens remedy is unavailable for the

claims the Myerses seek to add, and, thus, amendment is futile.

B. Motion to Dismiss

       1. Standard of Review

       “Federal Rule of Civil Procedure 12(b)(1) allows a party to move for dismissal of a claim

based on a court’s lack of subject matter jurisdiction, which has been defined as ‘authority [of a

court] to adjudicate the type of controversy involved in the action.’” Farquhar v. United States,

No. 1:07CV1033, 2007 WL 4233492, at *2 (E.D. Va. Nov. 28, 2007) (quoting Carlisle v. United

States, 517 U.S. 416, 434–35 (1996) (Ginsburg, J., concurring) (quoting Restatement (Second) of

Judgments § 11 (1982))). “A 12(b)(1) motion to dismiss may be made at any time by any party

or raised sua sponte by the court.” Id. (citing Fed. R. Civ. P. 12(h)(3)). “The party asserting

subject matter jurisdiction bears the burden of proving jurisdiction exists.” Id. (citing Capital

One Fin. Corp. v. Drive Fin. Serv., L.P., 434 F. Supp. 2d 367, 371 (E.D. Va. 2006)). “A court

must regard the pleadings as mere evidence on the issue of jurisdiction, and may consider

evidence outside the pleadings without converting the proceeding to one for summary

judgment.” Id. “Further, a court should only grant a 12(b)(1) motion to dismiss if the material

jurisdictional facts are not in dispute, and the moving party is entitled to prevail as a matter of

law.” Id. (citing Nelson v. USPS, 189 F. Supp. 2d 450, 454 (W.D. Va. 2002)).

       2. The Detention of Goods Exception & the Re-waiver Provision

       “In the FTCA, Congress waived the United States’ sovereign immunity for claims arising

out of torts committed by federal employees.” Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 217–

18 (2008) (citing 28 U.S.C. § 1346(b)(1)). “[T]he FTCA authorizes ‘claims against the United

States, for money damages . . . for injury or loss of property . . . caused by the negligent or



                                                  10
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 11 of 13 Pageid#: 424




wrongful act or omission of any employee of the Government while acting within the scope of

his office or employment.’” Id. (quoting 28 U.S.C. § 1346(b)(1)). “The FTCA exempts from

this waiver certain categories of claims.” Id. (citing 28 U.S.C. §§ 2680(a)–(n)). Among those

exemptions is an exemption for the detention of goods. Id. (citing 28 U.S.C. § 2680(c)). Under

the detention of goods exception, the government does not waive sovereign immunity for tort

claims arising from “the detention of any goods, merchandise, or other property by any . . . law

enforcement officer.” 28 U.S.C. § 2680(c).

       However, Congress has created an exception to the exception, sometimes known as the

re-waiver provision, which applies to goods detained for the purpose of forfeiture. In the Civil

Asset Forfeiture Reform Act of 2000, Congress amended § 2680(c) to provide that the § 1346(b)

waiver of sovereign immunity applies to:

       [A]ny claim based on injury or loss of goods, merchandise, or other property,
       while in the possession of any officer of customs or excise or any other law
       enforcement officer, if—
       (1) the property was seized for the purpose of forfeiture under any provision of
       Federal law providing for the forfeiture of property other than as a sentence
       imposed upon conviction of a criminal offense;
       (2) the interest of the claimant was not forfeited;
       (3) the interest of the claimant was not remitted or mitigated (if the property was
       subject to forfeiture); and
       (4) the claimant was not convicted of a crime for which the interest of the
       claimant in the property was subject to forfeiture under a Federal criminal
       forfeiture law. 28 U.S.C. § 2680(c)(1)–(4).

The statute does not explicitly address whether the United States retains sovereign immunity

where goods are seized for the dual purpose of forfeiture and evidence. The Fourth Circuit has

not addressed this question, but other circuits have held that the United States retains sovereign

immunity unless the detained goods were seized for the sole purpose of forfeiture. See Foster v.

United States, 522 F.3d 1071, 1075 (9th Cir. 2008) (“hold[ing] that the re-waiver of sovereign

immunity in 28 U.S.C. § 2680(c)(1)-(4) applies only to property seized solely for the purpose of

                                                11
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 12 of 13 Pageid#: 425




forfeiture, even if the government had in mind, and later pursued, judicial forfeiture of property

seized initially for a legitimate criminal investigative purpose.”); Smoke Shop, LLC, v. United

States, 761 F.3d 779, 784, (7th Cir. 2014) (“We now formally adopt Foster’s sole-purpose test in

interpreting the re-waiver provision.”); Shigemura v. United States, 504 F. App’x 678, 680 (10th

Cir. 2012) (“we find Foster to be persuasive”). At least one court in the Fourth Circuit has

applied the sole-purpose test in a similar context. Starr Indem. & Liab. Co. v. United States, No.

CV CCB-18-3326, 2019 WL 4305529, at *1 (D. Md. Sept. 11, 2019).

        Applying the test from Foster, the Myerses argue that the sole purpose of the

government’s seizure of the cigarettes was for forfeiture because the government seized the

cigarettes pursuant to a civil forfeiture warrant. However, the government initially seized the

cigarettes while at the same time executing search and seizure warrants during a criminal

investigation into cigarette trafficking. Once it abandoned forfeiture, the government continued

to hold the cigarettes as evidence for trial. See Starr Indem., 2019 WL 4305529, at *4 (finding

that the seizure of an aircraft was not for the sole purpose of forfeiture because the initial search

warrant “demonstrates that the government had probable cause to believe the aircraft was

involved in illegal activity” and a later search warrant “suggests that, almost two months later,

the government was still investigating the aircraft’s alleged connection to a crime”). The

government acknowledges that the search warrant did not expressly provide for the seizure of the

cigarettes, but, even so, the forfeiture warrant covered the cigarettes. The failure to include

cigarettes in the search warrant was merely an oversight and is not evidence that the cigarettes

were unconnected to the criminal investigation. Importantly, an invalid seizure does not trigger

the FTCA’s re-waiver provision. Id. (“Whether the government exceeded the scope of the . . .

search warrant in seizing the aircraft is not the issue.”).



                                                  12
Case 5:20-cv-00068-EKD Document 19 Filed 09/21/21 Page 13 of 13 Pageid#: 426




         As the government notes, some seizures may be for the sole purpose of forfeiture. A

federal agency may, for example, seize assets for administrative forfeiture without a criminal

investigation. By contrast, in this case, the cigarettes were seized in connection with an ongoing

criminal investigation, then retained for use in a criminal trial. Therefore, under the sole purpose

test, the government did not re-waive its sovereign immunity.

                                              III. CONCLUSION

         For the reasons stated above, the court will deny plaintiffs’ motion for leave to amend the

complaint (Dkt. No. 14) and grant defendants’ motion to dismiss (Dkt. No. 8). 4 The court will

issue an appropriate order.

         Entered: September 21, 2021.




                                                               /s/ Elizabeth K. Dillon
                                                               Elizabeth K. Dillon
                                                               United States District Judge




         4
            The government requests dismissal with prejudice, but dismissal under Rule 12(b)(1) is without prejudice
because it is not a ruling on the merits. See De Baca v. United States, 399 F. Supp. 3d 1051, 1165 (D.N.M. 2019)
(“[A]ll dismissals for lack of jurisdiction, including those for a failure to establish a waiver of sovereign immunity
under the FTCA, should be without prejudice.”).


                                                         13
